Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 1 of 25




             EXHIBIT F
      Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 2 of 25




 1 J. Noah Hagey, Esq. (SBN: 262331)
      hagey@braunhagey.com
 2 Andrew Levine, Esq. (SBN: 278426)                                     ELECTRONICALLY
      levine@braunhagey.com
 3 BRAUNHAGEY & BORDEN LLP                                                   FILED
                                                                         Superior Court of California,
   351 California Street, Tenth Floor                                     County of San Francisco
 4 San Francisco, CA 94104
   Telephone: (415) 599-0210                                                 10/23/2020
                                                                         Clerk of the Court
 5 Facsimile: (415) 599-0210                                                BY: YOLANDA TABO-RAMIREZ
                                                                                      Deputy Clerk
 6 Douglas Curran, Esq. (pro hac vice)
     curran@braunhagey.com
 7 BRAUNHAGEY & BORDEN LLP
   7 Time Square, Twenty-Seventh Floor
 8 New York, NY 10036
   Telephone: (646) 829-9403
 9 Facsimile: (646) 829-9403

10 ATTORNEYS FOR PLAINTIFFS
   FRANK AMATO, RGB COIN LTD.,
11 and ELFIO GUIDO CAPONE on behalf
   of the G AND M CAPONE TRUST
12
                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
13

14                              COUNTY OF SAN FRANCISCO

15

16                                                Case No: CGC-19-581267
   FRANK AMATO, RGB COIN LTD.,
17 and ELFIO GUIDO CAPONE on behalf               DECLARATION OF PLAINTIFFS’
   of the G AND M CAPONE TRUST,                   INDUSTRY EXPERT TODD ANTONELLI
18                                                IN SUPPORT OF PLAINTIFFS’ EX
      Plaintiffs,                                 PARTE APPLICATION FOR A RIGHT TO
19                                                ATTACH ORDER, WRIT OF
                  v.                              ATTACHMENT, AND TEMPORARY
20                                                PROTECTIVE ORDER
   HDR GLOBAL TRADING LIMITED, d/b/a
21 BITMEX; ARTHUR HAYES; ABS                      Hearing
   GLOBAL TRADING LIMITED; and DOES               Date: Monday, October 26, 2020
22 1-10,                                          Time: 9:15am
                                                  Dept.: 304
23    Defendants.                                 Judge: The Hon. Anne-Christine Massullo

24                                                Complaint filed: Dec. 4, 2019
                                                  FAC filed: April 27, 2020
25                                                SAC filed: August 18, 2020
26
                                                  Trial Date: None Set
27
                                                  REDACTED
28
                                                                        Case No. CGC-19-581267
      DECL. OF TODD ANTONELLI ISO PLAINTIFFS’ EX PARTE APPLICATION FOR A RIGHT TO ATTACH
                ORDER, WRIT OF ATTACHMENT, AND TEMPORARY PROTECTIVE ORDER
          Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 3 of 25




 1             I, Todd Antonelli, declare:

 2             1.       I make this declaration based on personal knowledge. If called as a witness, I could

 3 and would testify competently to the facts stated in this Declaration.

 4             2.       I am a Managing Director at Berkeley Research Group in Chicago and serve as a

 5 leading financial and strategic advisor to companies in all stages of growth, from venture startups

 6 to Global 100 publicly traded companies, including well-known businesses such as Intel, HP,

 7 Goldman Sachs, ArcelorMittal, Caterpillar, Stanley Black & Decker, Blackstone, Agilent, Allstate,

 8 State Farm, and Starbucks. A substantial part of my work involves analyzing and advising such

 9 clients on all stages of financings, acquisitions and investment, including venture and seed

10 investment and the use of Simple Agreements for Future Equity (“SAFE”), such as those at issue in

11 this case. I hold an M.B.A. in Finance from New York University and routinely advise clients

12 regarding venture investing, startups, mergers and acquisition, divestitures, IPOs, spin-outs, going

13 private for acquisitive companies, and everything in between. My curriculum vitae is attached as

14 Exhibit 1.

15             A.       Summary of Opinions
16             3.       I have been asked by Plaintiffs Frank Amato and RGB Coin Ltd. (together,

17 “Amato”), and Elfio Guido Capone on behalf of the G and M Capone Trust (“Capone”)

18 (collectively, “Plaintiffs”) to provide opinions on (1) whether Amato’s and Capone’s SAFEs in

19 HDR Global Trading Limited (“HDR”) were triggered by HDR’s fundraising activities in 2015;

20 and (2) if so, the total amount of dividends that Amato and Capone should have received through

21 their equity rights.

22             4.       As detailed below, the SAFEs entered by Amato and Capone were triggered upon

23 HDR’s                                                                            with venture capital

24 investor, SOSV.
                                                       1
25                                                         Amato should have received      shares

26 (representing 0.50% of HDR) and Capone should have received                shares (representing 0.41%

27
     1
28       On the same date,
                                                           1
                                                                            Case No. CGC-19-581267
          DECL. OF TODD ANTONELLI ISO PLAINTIFFS’ EX PARTE APPLICATION FOR A RIGHT TO ATTACH
                    ORDER, WRIT OF ATTACHMENT, AND TEMPORARY PROTECTIVE ORDER
       Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 4 of 25




 1 of HDR). Thereafter, Amato and Capone were entitled to participate in dividends distributed to

 2 shareholders of the company.

 3          5.

 4 Of that amount, Amato should have received                  and Capone should have received

 5               . The table below summarizes the key inputs and results of my analysis; for clarity, I

 6 present only the shareholders required to conduct my analysis.

 7
                          Shareholder      Ownership       Shares       Dividends
 8                                         Percentage
                         HDR Founders
 9
                         SOSV
10                       Amato                0.50%
                         Capone               0.41%
11

12          6.      I understand that Plaintiffs requested from Defendants a schedule or summary of all

13 distributions, dividends or otherwise, that HDR has made to its shareholders from June 2015 to the

14 present. I further understand that Defendants have not provided this information to Plaintiffs.

15 Accordingly, my opinions and analysis are based solely on the evidence produced thus far in the

16 case, which likely understates the amount of money owed to Plaintiffs.

17          7.      I accordingly reserve the right to supplement and/or amend my opinions and

18 analysis in the event that Defendants produce additional relevant documents or information.

19          B.      Material Reviewed
20          8.      I have been provided with the evidence identified in Appendix 1 relating to

21 Plaintiffs’ SAFE investments, including without limitation: (a) each SAFE instrument;

22 (b) investment transactions entered by SOSV; (c) business records of SOSV reflecting the

23 accounting and receipt of dividends from HDR; (d) correspondence regarding SOSV’s investments

24 and dividends; and (e) the pleadings in this matter. These materials are the same type of business

25 records I routinely obtain, review, and rely upon in my professional work as a strategic advisor to

26 business and investors.

27

28
                                                       2
                                                                         Case No. CGC-19-581267
       DECL. OF TODD ANTONELLI ISO PLAINTIFFS’ EX PARTE APPLICATION FOR A RIGHT TO ATTACH
                 ORDER, WRIT OF ATTACHMENT, AND TEMPORARY PROTECTIVE ORDER
       Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 5 of 25



            C.      Analysis
 1
            9.      The Amato and Capone SAFEs are among the more straightforward SAFEs that I
 2
     have reviewed and advised on. Below I describe the features of each SAFE, then discuss the
 3
     SOSV triggering event, and finally provide the mathematical computation showing the amount of
 4
     dividends Plaintiffs are owed.
 5
                    1.     Plaintiffs’ SAFEs
 6
            10.     The Amato SAFE contains, in relevant part, a provision requiring HDR to
 7
     automatically issue shares to Amato upon an “Equity Financing” event. Upon that trigger, the
 8
     SAFE uses a formula for calculating the number of shares to be issued, with a cap of “0.50% of
 9
     [HDR’s] issued and outstanding share capital on a fully-diluted and as converted basis”:
10

11

12

13

14

15
     (Amato Exhibit 1 § 1(a).)
16
            11.     The Capone SAFE is nearly identical and contains a similar provision, but with the
17
     number of shares issued capped at “0.41% of [HDR’s] issued and outstanding share capital on a
18
     fully-diluted and as converted basis.”
19

20

21

22

23

24
     (Capone Exhibit 1 § 1(a).)
25
            12.     Both SAFEs define an “Equity Financing” as follows:
26

27

28
                                                      3
                                                                         Case No. CGC-19-581267
       DECL. OF TODD ANTONELLI ISO PLAINTIFFS’ EX PARTE APPLICATION FOR A RIGHT TO ATTACH
                 ORDER, WRIT OF ATTACHMENT, AND TEMPORARY PROTECTIVE ORDER
         Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 6 of 25




 1

 2

 3 (Amato Exhibit 1 at 3; Capone Exhibit 1 at 3.)

 4            13.      The SAFEs do not define the term “Preferred Shares.” (See generally, Amato
 5 Exhibit 1; Capone Exhibit 1.)

 6            14.      Based on my experience, the correct interpretation of these provisions is that
 7 Plaintiffs’ equity rights would trigger once three conditions were satisfied: (1) there is a “bona fide

 8 transaction or series of transactions with the principal purpose of raising capital”; (2) the

 9 transaction or series of transactions are transactions “pursuant to which [HDR] issues and sells

10 Preferred Shares”; and (3) HDR sells the shares “at a fixed pre-money valuation.”

11                     2.       SOSV’s                                        Triggered the SAFEs
12            15.      On                                                                 On its face, the
13 is a bona fide transaction with the principal purpose of raising capital.

14                                                                      SOSV’s Chinaccelerator Program. 2 (See
15 Exhibit 2 at SOSV - 293.) Accelerator programs, such as SOSV’s Chinaccelerator Program,

16 enable startup companies to compete with one another for funding from venture capital investors

17 such as SOSV, i.e., they are competitions through which startup companies raise capital. 3 Thus,

18 the                 , under which HDR (as a participant in Chinaccelerator)
19                                                      , is a bona fide transaction with the principal purpose of
20 raising capital. (See id. § 1(a).)

21            16.      The                                                      The
22                                                                          Although the
23

24

25

26   2
       In fact, Chinaccelerator touts its investment in HDR and BitMEX to attract investors for its funds. For instance, it
     states that it “invested in BitMEX through Batch 8 which later became a Fintech unicorn.” (See
27   https://chinaccelerator.com/10th-anniversary/.)
     3
       For instance, Chinaccelerator markets itself to startups by advertising that it offers a “$150,000 Investment” of which
28   “US$55,000 is cash investment.” (See https://chinaccelera1tor.com/offerings/.)
                                                                  4
                                                                                                      Case No. CGC-19-581267
         DECL. OF TODD ANTONELLI ISO PLAINTIFFS’ EX PARTE APPLICATION FOR A RIGHT TO ATTACH
                        ORDER, WRIT OF ATTACHMENT, AND TEMPORARY PROTECTIVE ORDER
       Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 7 of 25




 1         17.      First,

 2

 3                               (See id. § 2.) In my experience,

 4

 5         18.      Second,

 6

 7

 8         (See id. § 6.) In my experience,

 9

10         19.      Third,

11

12

13

14                                                                                  (See id. § 8.) By

15 its own terms,

16                                                                  (Id.)

17         20.      In my experience,

18

19                                      In my opinion,

20

21

22 under a reasonable and commercially standard interpretation of that term as used in SAFEs.

23         21.                                                                 Pursuant to the

24

25

26                                                             (Exhibit 2 § 1(a).) This represents a

27

28
                                                         5
                                                                         Case No. CGC-19-581267
       DECL. OF TODD ANTONELLI ISO PLAINTIFFS’ EX PARTE APPLICATION FOR A RIGHT TO ATTACH
                 ORDER, WRIT OF ATTACHMENT, AND TEMPORARY PROTECTIVE ORDER
       Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 8 of 25




 1

 2

 3         22.     Therefore,

 4         an “Equity Financing” event under Plaintiffs’ SAFEs, which triggered their equity rights.

 5                 3.     Computation of Plaintiffs’ Triggered Shares
 6         23.     Amato and Capone invested amounts into HDR ($30,000 and $25,000, respectively)

 7                                                                  (Compare Amato Exhibit 1 at 1

 8 and Capone Exhibit 1 at 1 with Exhibit 2 § 1(a).) The Amato SAFE, however, limited the

 9 number of shares HDR would issue to Amato to “0.50% of the Company’s issued and outstanding

10 share capital on a fully-diluted and as converted basis.” (Amato Exhibit 1 § 1(a).) The Capone

11 SAFE, likewise limited the number of shares HDR would issue to Capone to “0.41% of the

12 Company’s issued and outstanding share capital on a fully-diluted and as converted basis.”

13 (Capone Exhibit 1 § 1(a).)

14         24.     The                                                  , when Amato and Capone

15 invested in HDR,

16 (Exhibit 3 at 1.) Therefore, the number of shares HDR should have issued to Amato and Capone is

17 a straightforward calculation based on the caps in their respective SAFEs. Amato’s right to 0.50%

18 of HDR’s issued and outstanding share capital on a fully diluted and as converted basis equates to

19      shares. Capone’s right to 0.41% of HDR’s issued and outstanding share capital on a fully

20 diluted and as converted basis equates to      shares.

21         25.     In my opinion, it is unusual and contrary to industry practice for HDR to treat

22 Amato’s and Capone’s SAFEs as if they simply did not exist. Amato’s and Capone’s equity rights

23 do not appear to have been included                                        , which is contrary to

24 industry practice, even if the SAFEs had not been triggered. (Exhibit 3 at 22; Exhibit 4 at SOSV -

25 135.) In my long experience working with company capital tables, including with Y Combinator

26 companies and advising on acquisitions involving outstanding SAFEs, I have never seen a

27 company wholesale disregard and ignore its SAFE holders in this manner. Such conduct not only

28
                                                     6
                                                                         Case No. CGC-19-581267
       DECL. OF TODD ANTONELLI ISO PLAINTIFFS’ EX PARTE APPLICATION FOR A RIGHT TO ATTACH
                 ORDER, WRIT OF ATTACHMENT, AND TEMPORARY PROTECTIVE ORDER
       Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 9 of 25




 1 acts to deprive Plaintiffs of their investment status, but conceals their existence from other

 2 investors and is a strong indication that HDR and Hayes intended to deprive Plaintiffs of their

 3 equity, no matter what transpired.

 4          26.

 5                                                                                       (Exhibit 5

 6

 7                                                     Exhibit 6

 8

 9                   4.       Computation of Plaintiffs’ Outstanding Dividends
10          27.      The computation of Plaintiffs’ outstanding dividends is easily performed by using

11 the methodology applied to

12          28.

13                (Exhibit 4 at SOSV - 135.)

14

15                  (Id. at SOSV - 137; Exhibit 7

16

17          29.      Accordingly, by operation of simple math, Amato would have received

18                        , and Capone would have received                              .

19          30.                                                                    . Thus,

20

21                              (Exhibit 3 at 22.) Arthur Hayes and Samuel Reed, who I understand

22

23                                                                                          (Id. at 1, 22.)

24 Ben Delo                                                                                      (Id. at 22.)

25 Together the HDR founders

26

27

28
                                                       7
                                                                         Case No. CGC-19-581267
       DECL. OF TODD ANTONELLI ISO PLAINTIFFS’ EX PARTE APPLICATION FOR A RIGHT TO ATTACH
                 ORDER, WRIT OF ATTACHMENT, AND TEMPORARY PROTECTIVE ORDER
       Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 10 of 25



            D.      Conclusion
 1
            31.     I have worked with companies and investors for almost my entire career and cannot
 2
     ever recall a case such as this: where seed investors were deprived of their investment
 3
     notwithstanding such an obvious triggering event and such obvious success from the use of their
 4
     capital. Amato and Capone should receive their past-due dividends, along with all other incidents
 5
     of share ownership.
 6
            32.     I reserve the right to supplement and amend my opinions, particularly as HDR
 7
     reveals additional payments and distributions to which Plaintiffs are entitled a share.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       8
                                                                         Case No. CGC-19-581267
       DECL. OF TODD ANTONELLI ISO PLAINTIFFS’ EX PARTE APPLICATION FOR A RIGHT TO ATTACH
                 ORDER, WRIT OF ATTACHMENT, AND TEMPORARY PROTECTIVE ORDER
      Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 11 of 25




 1         I declare under penalty of perjury under the laws of the State of California that the

 2 foregoing matters are true and correct.

 3

 4 Dated: October 23, 2020                                By:

 5                                                                      Todd Antonelli

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      9
                                                                         Case No. CGC-19-581267
       DECL. OF TODD ANTONELLI ISO PLAINTIFFS’ EX PARTE APPLICATION FOR A RIGHT TO ATTACH
                 ORDER, WRIT OF ATTACHMENT, AND TEMPORARY PROTECTIVE ORDER
     Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 12 of 25




 1                                Appendix 1 – Materials Reviewed

 2    •   Second Amended Complaint (“SAC”)

 3    •   Simple Agreement for Future Equity (“SAFE”) executed by Plaintiff Amato and Defendant

 4        HDR on June 15, 2015 (the “Amato SAFE”), attached as Exhibit 1 to the Declaration of

 5        Frank Amato

 6    •   SAFE executed by Plaintiff Capone and Defendant HDR on July 16, 2015 (the “Capone

 7        SAFE”), attached as Exhibit 1 to the Declaration of Guido Capone

 8    •                                                                                 that was

 9        produced by a third party SOSV III LP (“SOSV”) and is bates stamped SOSV - 293–300

10        (the                attached as Exhibit 2

11    •                                                    that was produced by SOSV and is bates

12        stamped SOSV - 249–81                   attached as Exhibit 3

13    •   A document titled

14                                          that was produced by a SOSV and is bates stamped

15        SOSV - 134–39                                attached as Exhibit 4

16    •   E-mail sent by

17                  that was produced by SOSV and is bates stamped SOSV - 2907–08, attached as

18        Exhibit 5

19    •   E-mail sent by

20               that was produced by SOSV and is bates stamped SOSV - 2884, attached as Exhibit 6

21    •   E-mail sent by

22               that was produced by SOSV and is bates stamped SOSV - 1506–10, attached as

23        Exhibit 7

24

25

26

27

28
                                                  10
                                                                       Case No. CGC-19-581267
     DECL. OF TODD ANTONELLI ISO PLAINTIFFS’ EX PARTE APPLICATION FOR A RIGHT TO ATTACH
               ORDER, WRIT OF ATTACHMENT, AND TEMPORARY PROTECTIVE ORDER
Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 13 of 25




                    EXHIBIT 1
                 Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 14 of 25




                                           TODD ANTONELLI
                                 BERKELEY RESEARCH GROUP, LLC
                            70 West Madison, Suite 5000 | Chicago, IL 60602
                            Direct: 312.429.7913        Mobile: 312.860.7480
                                         tantonelli@thinkbrg.com

SUMMARY

 Todd co-leads Berkeley Research Group’s (BRG)’s strategy and operations practice. Todd has more than
 30 years’ experience selling, architecting, and implementing solutions to identified client needs. His
 passion is to facilitate leaders (boards, CEOs, leadership teams) to maintain their focus on the design and
 delivery of long – range corporate, business, and functional change management solutions, including:
     • Strategy development, business model design, organization design, and implementation
     • Long range market assessments, commercialization feasibility studies and resultant articulation of
        the total addressable market across a variety of industries for customer/ consumer products and
        services
     • Strategic business combinations
     • Sales management and sales force effectiveness
     • Sales training, development, and delivery
     • Performance measurement, balanced scorecard, and profitability measurement
     • Large – scale technology implementations (SAP, Oracle, salesforce.com) for cloud and on-premise
        architected solutions
     • Digital business transformation initiatives in secure environments
     • Family office strategy, business, operating model, and organizational design, structure, and
        implementation
     • Board and executive compensation advisory
     • A variety of human capital and talent strategies, and total rewards programs to global 1000
        companies

 He has extensive knowledge and experience consulting with investors, boards and their top leadership
 teams on large scale change initiatives focused on strategic business combinations in over 70
 assignments, including:
    • Complex mergers, acquisitions, divestitures
    • Joint ventures/strategic alliances
    • Business restructurings
    • Initial public offerings
    • Privatizations

 Todd has offered multifaceted advice and implementation expertise to companies in the following
 industries and locations:




Todd Antonelli                       Berkeley Research Group, LLC                                         1
                 Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 15 of 25




     •    Manufacturing, automotive, high technology, aerospace and defense, consumer products/
          packaged goods, insurance, hospitality, financial services, pharmaceutical, energy, and steel
          industries
     •    North America, Europe, and Asia

EXPERIENCE

         Berkeley Research Group LLC
         Managing Director Strategy and Human Capital Advisory Services
         Present

         Berkeley Research Group, LLC is a leading global strategic advisory and expert consulting firm that
         provides independent expert testimony, litigation and regulatory support, authoritative studies,
         strategic advice, and document and data analytics to major law firms, Fortune 500 corporations,
         government agencies, private equity firms, and regulatory bodies around the world. As a Managing
         Director in and co-leader of the strategy practice, Todd provides boards, senior management and
         their extended teams strategic, financial, and innovative solutions to their firm’s business challenges.
         Todd is also co-leader of the Board Advisory, Human Capital, and Digital practices where he advises
         boards and senior executives on the governance, incentives, and talent issues.

         Representative clients and recent engagements include:
            • Intel (long-range strategic plan development and implementation guidance)
            • Flexera Software (long range strategic plan development and implementation guidance for
               new CEO)
            • Lloyds Banking Group (cyber security academy design, training development, and delivery)
            • Nokia (executive leadership training for strategic management and implementation to the
               team at the top)
            • Here.com (2040 autonomous driving strategy development and implementation)
            • Moffitt Cancer Research Center (optimization and commercialization of 50 clinical oncology
               treatment pathways)
           • ArcelorMittal (U.S.A. and Canada long range strategic planning and implementation)
            • New Era Cap Company (long range strategic planning and implementation for this 100-year-
               old company and 4th generation founder)
           • Stanley Black & Decker (M&A due diligence support)
            • Goldman Sachs (Global Atlantic Financial Group regulatory crises management for a failing
               outsourced technology solution)
            • Blackstone (EQ Office (long-range strategic planning, leadership development, and brand
               strategy implementation for the new CEO and her leadership team)
            • ReVantage Shared Business Services Center (Cultural foundation workshop for this newly
               created shared service center Blackstone’s U.S. commercial real estate businesses)
            • Pacific Market International (long range strategic planning and implementation for chairman
               and founder in transition to a new CEO and executive leadership team)
            • Starbucks (strategic planning and advisory for joint venture)
            • OFD Foods (long range strategic planning and execution)
            • Oracle (sales force incentive compensation review)
            • Zix (cybersecurity acquisition of AppRiver and long-range strategy and execution)
            • Variety of startup companies providing strategic/ financial and capital raising guidance.

Todd Antonelli                          Berkeley Research Group, LLC                                           2
                 Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 16 of 25




       Antonelli LLC, Hinsdale, IL
       President
       2010 to 2013

       Formed in 2003, Antonelli LLC was a strategy, leadership, and organizational business advisory firm.
       They primarily assist clients with accelerating decision – making processes and with unlocking
       complex business combination or restructuring opportunities. In January 2010, Todd resumed
       leadership of the day-to-day execution on all sales and services. Through a rapid facilitation
       approach, Todd provided senior management and their extended teams strategic and innovative
       solutions to his clients’ business challenges. His clients were located in North America, Europe. and
       Asia. Clients included a variety of leading private equity firms, a global steel company, a global
       pharmaceutical firm, a software company, a global health insurance company, a US property,
       casualty and life insurance firm, two multinational technology companies, and two nonprofit health
       systems. Representative clients included: Wynnchurch, J.F. Lehman, ArcelorMittal (Mexico/ Brazil,
       CEO Mexico and CEO Long Carbon Americas), Astellas Pharma, Cigna, Applied Materials, HP,
       Agilent, Marathon Pharma, CDH Delnor, Nalco/Ecolab, Fujikura Ltd. Japan, Molex, Allstate, Flexera
       Software, Allstate, and State Farm.

       CSC, Oakbrook Terrace, IL,
       Partner
       May 2008 to January 2010

       CSC is a business and information technology outsourcing solutions firm. As a partner in the strategic
       services group, Todd led the management consulting practice in the Chicago Region and was a
       senior leader in the North America merger, acquisition, and divestiture, IT strategy services, and
       sales effectiveness teams. Representative clients included: Nalco, Grant Thornton, J.F. Lehman,
       Ashland Chemical (Drew Marine), ITT, Motorola, and the Chicago Tribune.

       Mercer, Chicago
       Principal
       May 2006 to May 2008

       Mercer is a human resources advisory firm. As a client manager and principal in the human
       resources strategy group, Todd was responsible for selling and delivering human resources strategy
       work. Given his background upon arriving at Mercer, Todd led large enterprise-wide Merger,
       Acquisition, and Divestiture engagements. Clients included: PepsiAmericas expansion (central,
       eastern Europe and the Balkans), ArcelorMittal (acquisition integration of largest state-owned steel
       company in Mexico and Lat Am HQ transition to Mexico City), Hyatt (global general manager pay
       program review), Hilton, Astellas Pharma (interim leader human resources post-merger), Mercer
       (Seibel Global implementation), Menasha, and Children’s Hospital of Minnesota.




Todd Antonelli                       Berkeley Research Group, LLC                                          3
                 Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 17 of 25




       SolomonEdwardsGroup LLC, Chicago
       Managing Director
       November 2005 to May 2006

       SolomonEdwardsGroup is a CFO Services Firm solving the non-attest needs of today’s CFO
       organizations, and their professionals. Todd led the startup of the Chicago office; selected/ designed
       the location, recruited key talent, and led the marketing, sales and delivery work for a team of 20
       professionals.

       Antonelli LLC, Hinsdale, IL
       President
       March 2003 to November 2005

       Representative clients included: Lawson Software, Agilent Technologies, The Coca Cola Company,
       Colgate (SAP and Finance Shared Service Center), and Mercer (Seibel global implementation).

       Huron Consulting Group, Chicago
       Managing Director
       March 2002 to March 2003

       As one of 35 founding managing directors, Todd led multiple (bankruptcy, restructuring and
       turnaround strategy) projects in this $200 million revenue start-up business that purchased the
       litigation support, corporate restructuring, higher education, and healthcare consulting businesses
       from Arthur Andersen during its wind down. Todd worked with fellow managing directors to develop
       the three-year strategic plan to go public. Today Huron successfully trades at over $1 billion in market
       capitalization.

       Andersen Business Consulting, Chicago
       Principal and Leader of Change Management and Merger Services Teams
       December 1997 to March 2002


       •   Led this $30 billion retail company’s senior leadership team through a yearlong restructuring of
           its corporate office resulting in $200 million plus cumulative annual savings from the realignment
           of CRM, marketing and IT services areas. SEARS
       •   Led the CFO and a joint senior management/ consultant team through a yearlong initiative to
           prepare and take this tier three global application developer through a successful IPO. Lawson
           Software
       •   Led the general manager of this multibillion-dollar high tech spinout to create a billion-dollar life
           science business and restructure its multibillion-dollar petrochemical test and measurement
           business. Agilent




Todd Antonelli                        Berkeley Research Group, LLC                                            4
                 Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 18 of 25




       •   Led the Chairman, senior team and their direct reports through pre-close and post-close activities
           necessary to implement a merger of equals (merger of #2 and #4 suppliers). Including:
           identification of critical success factors, redesign of business operating model and strategies
           (sales, marketing, operations and administration), reconfiguration of senior management team,
           including roles and responsibilities. Synergies achieved within 90 days. Asten Johnson
       •   Led a newly formed 19-member senior team through the development of their merger strategy
           map to successfully grow from $2 billion to $4 billion in three years. Results included formulating
           global strategies in all divisions of this decentralized company of ten operating entities,
           development of an approach to determine optimal number and match of strategic acquisitions
           and partnerships. Amsted Industries
       •   Led the president and his senior team of a newly formed, joint venture, global food business
           through the articulation and development of its strategy, short-term and long-term business plans
           and detailed implementation plans. Led the new Board through the development of a Governance
           Charter. Facilitated quarterly board meetings. Altus Food Company (Novartis/ PepsiCo
           (Quaker))
       •   Led the Chairman and his senior team through the development and implementation of their
           corporate strategy map for a global mid-tech company. Results include a spinout and sale of the
           semi-conductor business, reformulation of the corporate strategy, turnaround of the automotive
           business, management buy-out from the public shareholders, worldwide organizational redesign,
           executive pay and performance management and measurement process and system to
           implement the newly redesigned strategy. Cherry Corporation.
       •   Led the Chairman and his senior team through the strategic and operational integration of a $3.5
           billion post-combination PepsiCo anchor bottler. PepsiAmericas
       •   Led the Chairman and his senior team through restructuring of their $3.5 billion revenue, global
           transportation company. Growing rapidly through mergers and acquisitions of related
           businesses, this effort resulted in the appropriate governance model and new roles,
           responsibilities, and reporting relationships for the newly acquired companies.
       •   Led the Board and the senior team of a Hungary-based electric utility through a privatization
           process and the build of a customer facing organization to prepare for free market competition
           post privatization. Edasz
       •   Led the senior management team and a team of partners through the visioning, design and
           outsourcing of a Big 3’s finance services functions. General Motors

       Price Waterhouse Management Consulting, Chicago
       Principal Consultant
       September to December 1997
       Led the change management team for a SAP implementation at a multibillion-dollar waste
       management company.




Todd Antonelli                        Berkeley Research Group, LLC                                          5
                 Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 19 of 25




       Ernst & Young, Chicago
       Senior Manager
       1993 to September 1997
       •   Led the two general managers and a joint consultant / client team to restructure a $4 billion
           revenue (market leader) division of a Fortune 50 high technology organization. Work included
           strategy development, organizational design, organizational change, process design, and
           performance measurement tools / techniques, providing just-in-time support to management to
           make fast-paced decisions resulting in the implementation of new organizational and operating
           models. Result was improved profitable growth and time-to-market in key strategic areas such
           as Internet, Mass Storage, Electronic Commerce, UNIX / NT integration. Evolved from SAP
           engagement and connected to worldwide procurement and supply chain. (Hewlett
           Packard).
       •   Led a senior team through the growth, expansion and migration of a leading technology
           organization into three new geographic locations in support of their U.S. Campus Implementation
           Strategy. Including: developing and implementing the human resources strategy, communication
           strategy and plan, and organizational design and structure. Oracle (Sun Microsystems).
       •   Led a senior client/ consultant team through the change management and business process
           redesign portion of a global implementation of Oracle and a redesign of the global supply chain
           for this high tech $10 billion spinout from its parent company. 3M (Imation).
       •   Led as part of the program management function the change management and packaged
           enabled reengineering portions of multiple global SAP implementations. (UOP and The Coca
           Cola Company).
       •   Led multiple executive pay, performance management and sales force effectiveness projects.

       Senior Consultant, Towers Perrin, Chicago, 1991, Sibson & Company, 1992 and Consultant,
       Frederic W. Cook & Co., Inc., New York City, 1989 to 1990
       Led and assisted a variety of board and executive pay and performance design and implementation
       engagements in a variety of industries and business situations.

       Arthur Andersen & Co., New York City
       Senior Accountant
       1983 -1988


EDUCATION
    M.B.A. Finance, 1989                                          New York University,
                                                                  Leonard N. Stern School of Business
       B.S. Industrial Engineering, 1983                          University of Illinois, Champaign

BOARD MEMBERSHIPS
    University of Illinois, College of Engineering Board/ Industrial and Systems Engineering Board
       Little City Foundation, Board

Todd Antonelli                         Berkeley Research Group, LLC                                     6
Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 20 of 25




                    EXHIBIT 2
 LODGED CONDITIONALLY
      UNDER SEAL
Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 21 of 25




                    EXHIBIT 3
 LODGED CONDITIONALLY
      UNDER SEAL
Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 22 of 25




                    EXHIBIT 4
 LODGED CONDITIONALLY
      UNDER SEAL
Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 23 of 25




                    EXHIBIT 5
 LODGED CONDITIONALLY
      UNDER SEAL
Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 24 of 25




                    EXHIBIT 6
 LODGED CONDITIONALLY
      UNDER SEAL
Case 3:20-cv-03345-WHO Document 84-7 Filed 10/30/20 Page 25 of 25




                    EXHIBIT 7
 LODGED CONDITIONALLY
      UNDER SEAL
